DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-26 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Means Plus Function
Claim 1 limitations “a first logic component… operative to receive data” and “a second logic component operative to… generate… a set of synthetic counter orders”;
Claim 2 limitations “an implicator… operative to receive data” and “an order generator… operative to… generate… a set of synthetic counter orders”;
Claim 26 limitations “means for receiving” and “means for… generating”;
These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “a first logic component”, “an implicator”, and “an order generator”, coupled with functional language “operative to”, “receiving”, and “generating”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “unsatisfied orders is associated with a match engine different from the match engine associated with the financial instrument of the incoming order” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how an unrelated match engine is associated with an order that has nothing to do with it.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  
claim 13 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase/term “minimize” in the claim is a relative phrase/term which renders the claim indefinite. The phrase/term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the language suggests that it is minimizing the unsatisfied orders.  Alternatively, it could be just picking the one with minimum unsatisfied orders.  But the claim language strongly suggests otherwise – “implicator is further operative to minimize the selected number of previously received but unsatisfied orders”. Thus the claim and its dependent claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim.  
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 20 recite the limitation "the match event data". There is insufficient antecedent basis for this limitation in the claim.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  
Similarly, claim 25 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “selecting the subset of the more than one unsatisfied orders containing the least number of unsatisfied orders” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how independent claim 14 distinguishes between related orders to determine the number of unsatisfied orders, or if the distinction is between unrelated trades and the whole process is based on efficiencies of having minimum orders (i.e. the system prioritizes unrelated trades based on unsatisfied trades).  It is unclear because the claims are generally written as a way to deal with one related trades at a time.  Thus, these claims and their dependent claims are rejected under as being indefinite for failing to particularly point out and distinctly claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-26 are directed to a system, method, or mean-plus function, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 14 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 and 2, and mean-plus claim 26.  Claim 14 recites the limitations of matching various trade orders when possible and contractually match (similar to insuring/guaranteeing) the order when matching is not possible.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving info on whether order was fully satisfied, matching (using another unmatched order) any part unsatisfied order, generate synthetic counter order for whatever left unmatched, submitting each synthetic counter order to match Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “hardware match engines” and “a processor”, in claim 14; the additional technical element of “logic component”, in claim 1, and “implicator”, in claim 2.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1, 2, and 26 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:  a computer such as a processor, and hardware match engines, The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 2, 14, and 26 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 2, 14, and 26 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements 1-26 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddall (20110313905) in view of Shetty (20060106707) and O'Callahan (20060253354).
Regarding claim 1, Siddall discloses  
a system comprising: [a plurality of hardware match engines]; 
a first logic component, coupled with each of the plurality of hardware match engines,
operative to receive data therefrom indicative of whether any of the plurality of hardware match engines was unable to fully satisfy an incoming order received thereby, and 
(¶ 25 A match engine module 106 may match bid and offer prices for orders configured in accordance with aspects of the disclosure. Match engine module 106 may be implemented with software that executes one or more algorithms for matching bids and offers for bundled financial instruments in accordance with aspects of the disclosure. The match engine module 106 and trading system interface may be separate and distinct modules or component or may be unitary parts. Match engine module may be configured to match orders submitted to the trading system… bids and orders are matched on price, on a FIFO basis. The matching algorithm also may match orders on a pro-rata basis or combination of FIFO and pro rata basis. Other processes and/or matching processes may also be employed).

when the received data indicates that the incoming order received by a particular hardware match engine has not been fully satisfied, 
attempt to identify any unsatisfied orders received by any other of the plurality of match engines wherein a transaction there between would at least partially satisfy the residual of the incoming order and/or any of the identified unsatisfied orders; and 
(¶ 29 Exchange computer system 100 may also include an implied spread determination module 138. The implied spread determination module 138 may be used to determine if an order in combination with one or more pending unmatched orders (i.e., resting orders) in an order book creates an implied spread. The implied spread determination module 138 may perform the determination in parallel with and/or apart from the electronic match engine 106 in the exchange. Furthermore, as graphically depicted in FIG. 1, the implied spread determination module 138 may be located inside or outside the exchange computer system 100).

Siddall does not disclose 
a second logic component operative to, when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were completed there between, include no fully unsatisfied orders, generate, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines associated with the incoming or unsatisfied order for which the synthetic counter order is for.
Shetty teaches 
a second logic component operative to, when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were completed there between, include no fully unsatisfied orders, generate, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines associated with the incoming or unsatisfied order for which the synthetic counter order is for
([0072] Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders).
(¶ 89 The CFD exchange matches incoming CFD orders against orders received from customers and the synthesizing unit that are in the book memory).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
a second logic component operative to, when the incoming order together with the identified unsatisfied orders, if the transaction for the financial instruments thereof were completed there between, include no fully unsatisfied orders, generate, for each financial instrument of the incoming order and the identified unsatisfied counter orders, a set of synthetic counter orders, each for a transaction of another of the financial instruments of the incoming order and the unsatisfied counter orders, and
submit each synthetic counter order to the particular hardware match engine of the plurality of hardware match engines associated with the incoming or unsatisfied order for which the synthetic counter order is for based on the teaching of Shetty.  


Siddall also does not disclose 
[a plurality of hardware match engines].
O'Callahan teaches 
[a plurality of hardware match engines] 
([0054] Market Makers 504 may access the trading platform 520 directly through the member interface 508, and quote prices for packaged collar options. Non-member Customers 502, however, must access the exchange through a Member Firm. Customer orders are routed through Member Firm routing systems 506. The Member Firms' routing systems 506 forward the orders to the exchange via the member interface 508. The member interface 508 manages all communications between the Member Firm routing systems and Market Makers' personal input devices 504; determines whether orders may be processed by the trading platform; and determines the appropriate matching engine for processing the orders. Although only a single matching engine 510 is shown in FIG. 10, the trading platform 520 may include multiple matching engines. Different exchange traded products may be allocated to different matching engines for efficient execution of trades. When the member interface 502 receives an order from a Member Firm routing system 506, the member interface 508 determines the proper matching engine 510 for processing the order and forwards the order to the appropriate matching engine. The matching engine 510 executes trades by pairing corresponding marketable buy/sell orders).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
[a plurality of hardware match engines] based on the teaching of O'Callahan.  
The motivation being to increase trade execution efficiency by utilizing multiple trade engines.   See paragraph 54.

Claim 2 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 3, Siddall discloses  
the financial instrument comprises one or more component instruments
(¶ 43 In accordance with one embodiment of the disclosure, a new order 202 for a financial instrument may be received at an exchange computer system 200. The new order 202 may be an outright order for a single futures contract or any other financial product (e.g., an options contract, a derivative product, security, bond, etc.) Alternatively, the new order 202 may be a spread order with a butterfly, crack, or other configuration).

Regarding claim 4, Siddall discloses  
the financial instrument comprise one of a futures contract, an option contract, a spread contract, or combinations thereof
(¶ 43 In accordance with one embodiment of the disclosure, a new order 202 for a financial instrument may be received at an exchange computer system 200. The new order 202 may be an outright order for a single futures contract or any other financial product (e.g., an options contract, a derivative product, security, bond, etc.) Alternatively, the new order 202 may be a spread order with a butterfly, crack, or other configuration).

Regarding claim 5, Siddall discloses  
the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price
(¶ 25 A match engine module 106 may match bid and offer prices… Match engine module may be configured to match orders submitted to the trading system. The match engine module may match orders according to currently known or later developed trade matching practices and processes. In an embodiment, bids and orders are matched on price, on a FIFO basis. The matching algorithm also may match orders on a pro-rata basis or combination of FIFO and pro rata basis. Other processes and/or matching processes may also be employed).

Regarding claim 6, Siddall discloses  
at least one of the other financial instruments of the identified unsatisfied orders is associated with a match engine different from the match engine associated with the financial instrument of the incoming order
The examiner notes that claim 6 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  See 112(b) .  Because it does not narrow the claim scope, claim 6 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 7, Shetty discloses  
the order generator is further operative to submit each synthetic order to the match engine associated with the financial instrument thereof
([0072] Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders).
(¶ 89 The CFD exchange matches incoming CFD orders against orders received from customers and the synthesizing unit that are in the book memory).
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72.

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1. 

Regarding claim 9, Siddall discloses  
order generator is further operative to, 
when the incoming order together with the identified unsatisfied orders, if the transactions for the residuals of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, cause the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order
(¶ 29 Exchange computer system 100 may also include an implied spread determination module 138. The implied spread determination module 138 may be used to determine if an order in combination with one or more pending unmatched orders (i.e., resting orders) in an order book creates an implied spread. The implied spread determination module 138 may perform the determination in parallel with and/or apart from the electronic implied spread determination module 138 may be located inside or outside the exchange computer system 100).

Regarding claim 10, Siddall discloses  
a memory coupled with the implicator and operative to store data indicative of the received match event data received from each match engine, the implicator being further operative to access the memory to facilitate the attempt to identify the set of previously received but unsatisfied orders
(¶ 44 match engine module 106 may attempt to match new order 202 to data included in a collection of almost matched orders and pending orders included in various order books. The collection of almost matched orders and/or various order books may be stored in a memory accessible to a microprocessor used to implement a match engine.

Regarding claim 12, Shetty discloses  
upon the identification by the implicator of more than one unsatisfied order, the implicator is further operative to select a subset of the more than one unsatisfied orders for further generation of synthetic orders
([0072] Members of the CFD exchange who enter CFD bids and offers at remote terminals will have their orders handled by the central processor that compares and prioritizes members' orders, finds matches with other members' orders or synthesized CFD orders and completes the execution of the transaction. All members' orders can be prioritized over the synthesizing unit orders).
(¶ 89 The CFD exchange matches incoming CFD orders against orders received from customers and the synthesizing unit that are in the book memory).
The motivation being to create a marketplace where members can place large numbers of bids and offers that are transparent to all other members by using the synthesizing unit.   See paragraph 72.

Regarding claim 13, Siddall discloses  
the implicator is further operative to minimize the selected number of previously received but unsatisfied orders
The examiner notes that claim 13 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  See 112(b) rejection above.  Because it does not narrow the claim scope, claim 13 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 7. 
	
Claim 20 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 21 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 22 is rejected using the same rationale that was used for the rejection of claim 10. 

Claim 23 is rejected using the same rationale that was used for the rejection of claim 11. 

Claim 24 is rejected using the same rationale that was used for the rejection of claim 12. 

Regarding claim 25, Siddall discloses  
the selecting further comprises selecting the subset of the more than one unsatisfied orders containing the least number of unsatisfied orders
The examiner notes that claim 25 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  See 112(b) rejection above.  Because it does not narrow the claim scope, claim 25 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 26 is rejected using the same rationale that was used for the rejection of claim 1. 


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Siddall in view of Shetty and O'Callahan, as applied to claim 1-10 and 12-26 above, further in view of and Overdahl, James (Implied Matching Functionality in Futures Market, https://www.nera.com/content/dam/nera/publications/archive2/PUB_FuturesIndustry_1111.pdf, Nov 2011).
Regarding claim 11, Siddall does not disclose 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm.
Overdahl teaches 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm 
(Exchanges offer implied matching functionality to enable liquidity to automatically be exported from one order book to another and to encourage two-sided markets in thinly-traded contracts that have few available bids or offers. This functionality is most commonly employed in “curve products,” which are futures products that have contract offerings with many expiration dates and for which contract prices create a forward 
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Siddall to include 
implicator is operative to attempt to identify the unsatisfied orders based on an implied matching algorithm based on the teaching of Overdahl.  
The motivation being to enable liquidity and to encourage two-sided markets in thinly-traded contracts that have few available bids or offers.  See Page 1 Column 2-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Holmes (20080010183) teaches electronic trading system.
Biase (20090012892) teaches financial product futures and system and method for trading such futures.
Shalen (20100153254) teaches system and method for creating and trading a digital derivative investment instrument.
Robinson (20120047062) teaches exchange traded instruments directed to 
Sulavka (20110246351) teaches trading system.
Jackson (20060036531) teaches short-term option trading system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698